DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-4, drawn to a process for forming a functionalized dietary fiber.
Group II, claims 6-10, drawn to a Pickering particle.
Group III, claim 13, drawn to a food product or a cosmetic product or a skin care product or a pharmaceutical product or a personal hygiene product or a hairstyling product.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a process for forming a functionalised dietary fiber comprising admixing an enzyme and an aqueous suspension of dietary fiber, wherein said the dietary fiber is at a D50 particle size distribution of less than 30 microns after degradation by the enzyme, and comprises less than 25 wt.% soluble fibers and at least 40% wt.% cellulose; and denaturing said the enzyme to form a functionalised, amphiphilic dietary fiber with adsorbed enzyme, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tamayo Tenorio et al., Interfacial properties of green leaf cellulosic particles (as provided in IDS filed 06/17/2020; hereinafter Tamayo Tenorio), in view of Rao et al. (US 20090311376 A1; hereinafter Rao).
Tamayo Tenorio teaches wherein sugar beet leaves are processed (Tamayo Tenorio, page 9, ‘2.1. Purification of leaf fibers’) to obtain cellulose-rich particles, wherein the particles comprise dietary fiber and proteins strongly attached to cell wall polysaccharides through covalent bonds and ionic links (Tamayo Tenorio, pages 10-11, ‘3.1.1. Composition and particle size’, paragraphs 1-2), wherein the protein impurities contribute to the surface charge of the particles and provide surface activity (Tamayo Tenorio, pages 14-15, ‘4. Conclusions’) (i.e., the proteins functionalized the dietary fiber; process for forming a functionalised dietary fiber);
wherein the fibrous pulp was washed with alkaline deionised water in a pulp-to-water weight ratio of 1:5 (i.e., aqueous suspension of dietary fiber) (Tamayo Tenorio, page 9, ‘2.1. Purification of leaf fibers’);
wherein the particles between 20 and 50 µm were separated and used, wherein the particles in this fraction had a dietary fibre content of 77.8% w/w, about 82% of the fibres was insoluble, mainly consisting of cellulose and hemicellulose in a cellulose to hemicellulose ratio of 1:1 (i.e., about 41% of the fibers consisted of cellulose; at least 40% wt.% cellulose) and the remaining 18% of the dietary fibre corresponded to soluble dietary fibre (i.e., less than 25 wt.% soluble fibers) (Tamayo Tenorio, pages 10-11, ‘3.1.1. Composition and particle size’, paragraph 1);
wherein the proteins present on polysaccharide-rich materials are well known to provide surface activity by contributing with an amphiphilic surface that serves as an anchor to the oil-water interface and such contribution of the protein domains was observed in the cellulosic particles (i.e., functionalized, amphiphilic dietary fiber) (Tamayo Tenorio, pages 11, ‘3.1.3. Dynamic interfacial tension, paragraph 2).
Given that Tamayo Tenorio teaches a particle size between 20 and 50 µm (Tamayo Tenorio, pages 10-11, ‘3.1.1. Composition and particle size’, paragraph 1), it is clear that the particles would necessarily have an average particle size between 20-50 m, which would include that presently claimed. 

Tamayo Tenorio further teaches wherein the dried pulp was milled (Tamayo Tenorio, page 9, ‘2.1. Purification of leaf fibers’; Fig. 2).
However, Tamayo Tenorio does not explicitly disclose admixing an enzyme, degradation by the enzyme, and denaturing the enzyme to form a dietary fiber with adsorbed enzyme, as presently claimed.
With respect to the difference, Rao teaches a method of producing modified whole grain oat flour, slurry, or solution comprising combining traditional dry milling methods with other processing and wet milling methods, including the enzymatic degradation of the macromolecular particles (Rao, [0009]), and wherein the digesting enzymes break down the various macromolecular particles, including the fiber components (Rao, [0012]; [0020]),
wherein the method comprises contacting cleaned whole oat flour in water resulting in a suspension (Rao, [0024]), adding at least one digestive enzyme to the suspension (i.e., admixing an enzyme and an aqueous suspension of dietary fiber), causing the resulting mixture to enzymatically degrade, and, after the enzymatic degradation reaction has run for a desired amount of time, heating the suspension to deactivate the enzyme (i.e., denaturing the enzyme) (Rao, [0026]);
wherein after deactivating the at least one digestive enzyme in the suspension, the suspension may be filtered, homogenized, and additionally ground using known milling techniques (Rao, [0026]-[0028]).
As Rao expressly teaches, in order to produce a modified whole oat flour product that meets specific particle size requirements, the use of a jet mill may be desired. However, wet jet milling of cellulose may be difficult to achieve due to the non-crystalline regions, and by using enzymatic hydrolysis of the cellulose to unravel and reduce the length of the cellulose particles, the use of a jet mill can be accomplished (Rao, [0022]). 
Rao is analogous art, as Rao is drawn to a method of producing modified whole grain oat flour, slurry, or solution comprising including the enzymatic degradation (Rao, [0009]), wherein the modified whole grain oat flour includes fiber particles (Rao, [0017]) and can be added to skin and hair care products, food products, or pharmaceutical products (Rao, [0031]-[0033]).
In light of the motivation of using enzymatic degradation taught in Rao, it therefore would have been obvious to one of ordinary skill in the art to incorporate the adding at least one digestive enzyme to an aqueous suspension, followed by deactivating the cellulase enzyme of Rao in the method of processing the pulp to obtain cellulose-rich particles of Tamayo Tenorio, in order to enzymatically hydrolyze of the cellulose to unravel and reduce the length of the cellulose particles prior to milling, and thereby arrive at the claimed invention.
While Tamayo Tenorio in view of Rao does not explicitly disclose a dietary fiber with adsorbed enzyme, given that the digestive enzyme and cellulose-rich particles comprising dietary fiber are mixed together in a suspension, it would have been obvious to one of ordinary skill in the art that at least some of the deactivated enzyme would be adsorbed to the dietary fiber of Tamayo Tenorio in view of Rao, as presently claimed. 

Therefore, since the limitations fail to define a contribution over Tamayo Tenorio in view of Rao, they failed to constitute a special technical feature and hence there is lack of unity between the cited claims.
	

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (572)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732                                                                                                                                                                                                        

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732